Exhibit 10.4




WELLS FARGO FINANCIAL AUTO OWNER TRUST 2005-A

$230,000,000 Class A-1 3.39% Asset Backed Notes

$310,000,000 Class A-2 3.86% Asset Backed Notes

$285,000,000 Class A-3 4.09% Asset Backed Notes

$175,000,000 Class A-4 4.28% Asset Backed Notes

ACE Securities Corp.

(SELLER)

UNDERWRITING AGREEMENT

June 10, 2005

Deutsche Bank Securities Inc.
as Representative of the Several Underwriters
named on Schedule I hereto (the “Underwriters”)
60 Wall Street
New York, New York 10005

Ladies and Gentlemen:

1.

INTRODUCTORY.  ACE Securities Corp. (the “Seller”) has previously filed a
registration statement with the Securities and Exchange Commission relating to
the issuance and sale from time to time of up to $10,000,000,000 of asset backed
notes and/or asset backed certificates.  The Seller proposes to cause Wells
Fargo Financial Auto Owner Trust 2005-A (the “Trust”) to issue and sell to the
Underwriter $230,000,000 principal amount of its 3.39% Class A-1 Asset Backed
Notes (the “Class A-1 Notes”), $310,000,000 principal amount of its 3.86% Class
A-2 Asset Backed Notes (the “Class A-2 Notes”), $285,000,000 principal amount of
its 4.09% Class A-3 Asset Backed Notes (the “Class A-3 Notes”) and $175,000,000
principal amount of its 4.28% Class A-4 Asset Backed Notes (the “Class A-4
Notes” and, together with the Class A-1 Notes, Class A-2 Notes and Class A-3
Notes, the “Notes”).  The Trust will also issue $526,717,557 of Asset Backed
Certificates (the “Certificates” and together with the Notes, the “Securities”),
which will be retained by Wells Fargo Financial Receivables, LLC.  The assets of
the Trust will include, among other things, a pool of retail installment sale
contracts (the “Receivables”) secured primarily by new and used automobiles and
light-duty trucks (the “Financed Vehicles”), and certain monies received
thereunder after May 31, 2005 (the “Cutoff Date”), and the other property and
the proceeds thereof to be conveyed to the Trust pursuant to the Sale and
Servicing Agreement to be dated as of May 31, 2005 (as amended and supplemented
from time to time, the “Sale and Servicing Agreement”), among the Seller, Wells
Fargo Financial, Inc. (“WFF”), as servicer (the “Master Servicer”), and
custodian and JPMorgan Chase Bank, N.A., as indenture trustee (the “Indenture
Trustee”).  Pursuant to the Sale and Servicing Agreement, the Seller will sell
the Receivables to the Trust and the Master Servicer will service the
Receivables on behalf of the Trust.  Pursuant to the Subservicing Agreement to
be dated as of May 31, 2005 (as amended and supplemented from time to time, the
“Subservicing Agreement”), Wells Fargo Financial Acceptance, Inc., a Minnesota
corporation (“WFFA” or the “Subservicer”) will agree to subservice the
Receivables on behalf of the Master Servicer.  In addition, pursuant to the
Administration Agreement to be dated as of May 31, 2005 (as amended and
supplemented from time to time, the “Administration Agreement”), among the
Trust, Wells Fargo Financial Acceptance, Inc. (the “Administrator”) and the
Indenture Trustee, the Administrator will agree to perform certain
administrative tasks on behalf of the Trust imposed on the Trust under the
Indenture.  The Notes will be issued pursuant to the Indenture to be dated as of
May 31, 2005 (as amended and supplemented from time to time, the “Indenture”),
between the Trust and the Indenture Trustee.  The Seller has formed the Trust
pursuant to a short-form trust agreement dated as of May 9, 2005, to be amended
and restated pursuant to an Amended and Restated Trust Agreement to be dated as
of May 31, 2005 (as amended and supplemented from time to time, the “Trust
Agreement”), between the Seller and Wilmington Trust Company, as owner trustee
(the “Owner Trustee”).  The Certificates will be issued pursuant to the Trust
Agreement.

The Seller will acquire all of the Receivables from Wells Fargo Financial
Receivables, LLC (the “Transferor”).  Pursuant to the Transfer Agreement dated
as of May 31, 2005 (as amended and supplemented from time to time, the “Transfer
Agreement”) between subsidiaries of WFFA, as originators (the “Originators”),
and WFFA, the Originators will sell the Receivables to WFFA.  WFFA will then
sell the Receivables to the Transferor pursuant to the Sale Agreement dated as
of May 31, 2005 (as amended and supplemented from time to time, the “Sale
Agreement”), between WFFA and the Transferor.  The Transferor will then sell the
Receivables to the Seller pursuant to the terms of a Purchase Agreement dated as
of May 31, 2005 (as amended and supplemented from time to time, the “Purchase
Agreement”), between the Seller and the Transferor.  The Receivables acquired by
the Seller will be sold by the Seller to the Trust.

Capitalized terms used and not otherwise defined herein shall have the meanings
given them in the preliminary prospectus or, if not defined therein, as defined
in the Sale and Servicing Agreement.  As used herein, the term “Basic Documents”
refers to the Sale and Servicing Agreement, Administration Agreement, Indenture,
Trust Agreement, Purchase Agreement, and the Letter Agreement dated as of May
31, 2005 (as amended and supplemented from time to time) between WFF and the
Seller, Transfer Agreement, Sale Agreement and Subservicing Agreement.

2.

REPRESENTATIONS AND WARRANTIES OF THE SELLER.  The Seller represents and
warrants to and agrees with the several Underwriters that:

(a)

A registration statement on Form S-3 (No. 333-119047), including a form of
prospectus, relating to the Notes has been filed with the Securities and
Exchange Commission (the “Commission”) and has become effective under the
Securities Act of 1933, as amended (the “Securities Act”).  Such registration
statement, including exhibits thereto, is hereinafter referred to as the
“Registration Statement,” and the prospectus included in such Registration
Statement, as supplemented to reflect the terms of the Notes as first filed with
the Commission after the date of this Underwriting Agreement pursuant to and in
accordance with Rule 424(b) (“Rule 424(b)”) under the Securities Act, including
all material incorporated by reference therein, is hereinafter referred to as
the “Prospectus;” a “preliminary prospectus” means any form of prospectus,
including any prospectus supplement, relating to the Notes used prior to the
date of this Underwriting Agreement that is subject to completion; the “Base
Prospectus” means the base prospectus dated June 7, 2005 included in the
Prospectus; the “Prospectus Supplement” means the prospectus supplement dated
the date hereof included in the Prospectus.

(b)

On the effective date of the Registration Statement, such registration statement
conformed in all material respects to the requirements of the Securities Act and
the rules and regulations of the Commission promulgated under the Securities Act
(the “Rules and Regulations”) and did not include any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading.  The preceding
sentence does not apply to the part of the Registration Statement that
constitutes the statement of eligibility of the Indenture Trustee on Form T-1.
 On the date of this Underwriting Agreement the Registration Statement and the
preliminary prospectus conform, and at the time of the filing of the Prospectus
in accordance with Rule 424(b), the Registration Statement and the Prospectus
will conform in all material respects to the requirements of the Securities Act
and the Rules and Regulations, and neither of such documents includes or will
include any untrue statement of a material fact or omits or will omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading.  The preceding sentence does not apply to
statements in or omissions from such documents based upon written information
furnished to the Seller by the Underwriters specifically for use therein, it
being understood that the only such information consists of the Underwriters’
Information (as defined in Section 7(a)).

(c)

The Notes are “asset backed securities” within the meaning of, and satisfy the
requirements for use of, Form S-3 under the Securities Act.

(d)

The documents incorporated by reference in the Registration Statement and
Prospectus, at the time they were or hereafter are filed with the Commission,
complied and will comply in all material respects with the requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations of the Commission thereunder.

(e)

The Seller is a corporation, duly organized, validly existing and in good
standing under the laws of its state of incorporation, is duly qualified to
transact business in each jurisdiction in which it is required to be so
qualified and has all necessary licenses, permits and consents to conduct its
business as presently conducted and as described in the Prospectus and to
perform its obligations under the Basic Documents except where the failure to be
so qualified or to have such licenses, permits or consents would not have a
material adverse affect on the Seller or on its ability to perform its
obligations under the Basic Documents.

(f)

This Underwriting Agreement has been duly authorized, executed and delivered by
the Seller.  Each of the Basic Documents to which it is a party has been duly
authorized and, when executed and delivered by the Seller will constitute a
valid and binding agreement of the Seller enforceable against the Seller in
accordance with its terms, subject as to the enforcement of remedies (x) to
applicable bankruptcy, insolvency, reorganization, moratorium, and other similar
laws affecting creditors’ rights generally, (y) to general principles of equity
(regardless of and whether the enforcement of such remedies is considered in a
proceeding in equity or at law), and (z) with respect to rights of indemnity
under this Underwriting Agreement to limitations of public policy under
applicable securities laws.

(g)

The Seller is not in breach or violation of any credit or security agreement or
other agreement or instrument to which it is a party or by which it or its
properties may be bound, or in violation of any applicable law, statute,
regulation or ordinance or any governmental body having jurisdiction over it,
which breach or violation would have a material and adverse effect on its
ability to perform its obligations under this Underwriting Agreement or any of
the Basic Documents, in each case, to which it is a party.

(h)

Other than as contemplated by this Underwriting Agreement or as disclosed in the
Prospectus, there is no broker, finder or other party that is entitled to
receive from the Seller, or any affiliate thereof or the Underwriters, any
brokerage or finder’s fee or other fee or commission as a result of any of the
transactions contemplated by this Underwriting Agreement.

(i)

The Seller has not entered into, nor will it enter into, any contractual
arrangement with respect to the distribution of the Notes, except for this
Underwriting Agreement.

(j)

The Trust is not an “investment company” and is not required to be registered as
an “investment company,” as such term is defined in the Investment Company Act
of 1940, as amended (the “Investment Company Act”).

(k)

As of the Closing Date (as defined below), the representations and warranties of
the Seller in each of the Basic Documents to which it is a party will be true
and correct in all material respects as of the date of such representation or
warranty was given and each such representation and warranty is so incorporated
herein by this reference.

(l)

The Seller has filed the preliminary prospectus supplement relating to the Notes
pursuant to and in accordance with Rule 424(b).

(m)

The Certificates, when duly and validly executed by the Owner Trustee,
authenticated and delivered in accordance with the Trust Agreement, and
delivered to and paid for pursuant hereto will be validly issued and outstanding
and entitled to the benefits of the Trust Agreement.

(n)

The Notes, when duly and validly executed by the Indenture Trustee,
authenticated and delivered in accordance with the Indenture, and delivered and
paid for pursuant hereto will be enforceable in accordance with their terms,
subject as to enforceability to the effects of applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium and similar laws
now or hereafter in effect relating to creditors’ rights generally and subject
to general principles of equity (whether in a proceeding at law or in equity).

(o)

Neither the execution, delivery or performance of any of the Basic Documents by
the Seller, nor the issuance, sale and delivery of the Notes or Certificates,
nor the fulfillment of the terms of the Notes or Certificates, will conflict
with, or result in a breach, violation or acceleration of, or constitute a
default under, any term or provision of the articles of incorporation or the
By-laws of the Seller, any material indenture or other material agreement or
instrument to which the Seller is a party or by which it or its properties is
bound or result in a violation of or contravene the terms of any statute, order
or regulation applicable to the Seller of any court, regulatory body,
administrative agency, governmental body or arbitrator having jurisdiction over
the Seller, or will result in the creation of any lien upon any material
property or assets of the Seller (other than pursuant to the Basic Documents).

(p)

Other than as disclosed in the Prospectus, there are no legal or governmental
proceedings pending to which the Seller is a party or of which any of its
properties is the subject, which if determined adversely to the Seller would
individually or in the aggregate have a material adverse effect on the financial
position, shareholders’ equity or results of operations of any of them; and to
the best of the Seller’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or others.  

(q)

No consent, license, approval, authorization or order of or declaration or
filing with any governmental authority is required for the issuance of the Notes
and Certificates or sale of the Notes or the consummation of the other
transactions contemplated by this Underwriting Agreement or the Basic Documents,
except such as have been or will have been prior to the Closing Date duly made
or obtained.

(r)

Since the respective dates as of which information is given in the Registration
Statement and the Prospectus as amended prior to the date hereof, there has not
been any material adverse change, or any development which could reasonably be
expected to result in a material adverse change, in or affecting the financial
position, shareholders’ equity or results of operations of the Seller, or the
Seller’s ability to perform its obligations under this Underwriting Agreement or
any of the Basic Documents to which it is a party.

(s)

Any taxes, fees and other governmental charges owed by the Seller due on or
prior to the Closing Date (including, without limitation, sales taxes) in
connection with the execution, delivery and issuance of this Underwriting
Agreement, the Basic Documents and the Securities have been or will have been
paid at or prior to the Closing Date.

(t)

The Trust Agreement need not be qualified under the Trust Indenture Act of 1939,
as amended.

(u)

The Indenture has been qualified under the Trust Indenture Act of 1939, as
amended.

3.

PURCHASE, SALE AND DELIVERY OF THE NOTES.  On the basis of the representations,
warranties and agreements herein contained, but subject to the terms and
conditions herein set forth, the Seller agrees to cause the Trust to sell to
each of the Underwriters, severally and not jointly, and each of the
Underwriters, severally and not jointly agrees, to purchase from the Trust, the
respective principal amount of each class of Notes set forth opposite the name
of such Underwriter on Schedule I hereto at a purchase price equal to the
product of the “Proceeds to the Seller” as specified on Schedule II hereto for
such class of Notes and the respective principal amount of each class of Notes
set forth opposite the name of each Underwriter on Schedule I hereto, plus
accrued interest from June 16, 2005.

The Seller will deliver the Notes to the Representative for the account of each
Underwriter, against payment of the purchase price to or upon the order of the
Seller by wire transfer in federal (same day) funds, at the office of McKee
Nelson LLP, One Battery Park Plaza, 34th Floor, New York, New York 10004, at
10:00 a.m., New York time on June 16, 2005, or at such other time not later than
seven full business days thereafter as the Representative and the Seller agree
in writing, such time being herein referred to as the “Closing Date.” The Notes
to be so delivered will be initially represented by one or more Notes registered
in the name of Cede & Co., the nominee of The Depository Trust Company (“DTC”).
 The interests of beneficial owners of the Notes will be represented by book
entries on the records of DTC and participating members thereof.  Definitive
Notes will be available only under the limited circumstances specified in the
Basic Documents.

4.

OFFERING BY UNDERWRITERS.  It is understood that, the Underwriters propose to
offer the Notes for sale to the public (which may include selected dealers), on
the terms set forth in the Prospectus.

5.

COVENANTS OF THE SELLER.  The Seller covenants and agrees with each of the
several Underwriters that:

(a)

The Seller will file the Prospectus, with the Commission pursuant to and in
accordance with subparagraph (2) (or, if applicable and if consented to by the
Representative, subparagraph (5)) of Rule 424(b) no later than the second
business day following the date it is first used.  The Seller will advise the
Representative promptly of any such filing pursuant to Rule 424(b).

(b)

The Seller will advise the Representative promptly of any proposal to amend or
supplement the Registration Statement or the Prospectus and will not effect such
amendment or supplementation without the consent of the Representative, which
consent shall not be unreasonably withheld or delayed; and the Seller will
advise the Representative promptly of any amendment or supplementation of the
Registration Statement or the Prospectus and of the institution by the
Commission of any stop order proceedings in respect of the Registration
Statement and will use its best efforts to prevent the issuance of any such stop
order and to obtain as soon as possible its lifting, if issued.

(c)

If, at any time when a prospectus relating to the Notes is required to be
delivered by the Representative or dealer either (i) any event occurs as a
result of which the Prospectus as then amended or supplemented would include an
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made not misleading, or (ii) for any other reason it shall be
necessary to amend or supplement the Prospectus to comply with the Securities
Act, the Seller promptly will notify the Representative of such event and
promptly will prepare, at its own expense, an amendment or supplement which will
correct such statement or omission.  Neither the Representative’s consent to,
nor the Representative’s distribution of any amendment or supplement to the
Prospectus shall constitute a waiver of any of the conditions set forth in
Section 6 hereof.

(d)

The Seller will, so long as delivery of a prospectus by the Underwriters or
dealer is required by the Securities Act, furnish to the Underwriters copies of
any preliminary prospectus, the Prospectus, the Registration Statement and all
amendments and supplements to such documents, in each case as soon as available
and in such quantities as the Underwriters reasonably request.

(e)

The Seller will take all actions which are necessary to arrange for the
qualification of the Notes for offering and sale under the laws of such
jurisdictions as the Representative designates and will continue such
qualifications in effect so long as required under such laws for the
distribution of the Notes; provided, however, that in no event shall the Seller
be obligated to qualify as a foreign corporation or to execute a general or
unlimited consent or take any action that would subject it to service of process
in any such jurisdiction.

(f)

The Seller shall, at all times upon request of the Underwriters or their
advisors, or both, from the date hereof through the Closing Date, (i) make
available to the Underwriters or their advisors, or both, prior to acceptance of
its purchase, such information (in addition to that contained in the
Registration Statement and the Prospectus) concerning the offering, the Seller
and any other relevant matters as they possess or can acquire without
unreasonable effort or expense, including any and all documentation requested in
connection with its due diligence efforts regarding information in the
Registration Statement and the Prospectus and in order to evidence the accuracy
or completeness of any of the conditions contained in this Underwriting
Agreement and (ii) provide the Underwriters or their advisors, or both, prior to
acceptance of its subscription, the reasonable opportunity to ask questions of
the Seller with respect to such matters.

(g)

Until the retirement of the Notes, the Seller will deliver to the Representative
the annual statements of compliance and the annual independent certified public
accountants’ reports furnished to the Indenture Trustee pursuant to the Basic
Documents, as soon as such statements and reports are furnished to the Indenture
Trustee.

(h)

So long as any of the Notes are outstanding, the Seller will furnish to the
Representative (i) as soon as practicable after the end of the fiscal year all
documents required to be distributed to Noteholders or filed with the Commission
on behalf of the Seller pursuant to the Exchange Act, or any order of the
Commission thereunder and (ii) from time to time, any other information
concerning the Seller or Transferor as the Representative may reasonably request
only insofar as such information relates to the Registration Statement or the
Prospectus or the transactions contemplated by the Basic Documents.

(i)

Reserved.

(j)

To the extent, if any, that any of the ratings provided with respect to the
Notes by the rating agency or agencies that initially rate any of the Notes are
conditioned upon the furnishing of documents or the taking of any other actions
by the Seller on or prior to the Closing Date, the Seller shall furnish such
documents and take any such other actions.  A copy of any such documents shall
be provided to the Representative at the time it is delivered to the rating
agencies.

(k)

The Seller will pay all expenses incident to the performance of its obligations
under this Underwriting Agreement, including (i) the printing and filing of the
documents (including the Registration Statement and the Prospectus), (ii) the
preparation, issuance and delivery of the Notes to the Underwriters, (iii) the
fees and disbursements of the Seller’s, the Transferor, the Originators and the
Administrator’s counsel (including without limitation, local counsel) and
accountants, (iv) the qualification of the Notes under state securities laws,
including filing fees and the fees and disbursements of counsel for the
Underwriters in connection therewith and in connection with the preparation of
any blue sky or legal investment survey, if any is requested, (v) the printing
and delivery to the Underwriters of copies of the Registration Statement and the
Prospectus and each amendment thereto, (vi) the reasonable expenses of the
Underwriters (other than its counsel), (vii) the fees and reasonable expenses of
counsel to the Underwriters, (viii) any fees charged by rating agencies for the
rating of the Notes, (ix) the fees and expenses of the Indenture Trustee and its
counsel and (x) the fees and expenses of the Owner Trustee, the Trust and each
of their counsel.

6.

CONDITIONS OF THE OBLIGATIONS OF THE UNDERWRITERS.  The obligations of the
several Underwriters to purchase and pay for the Notes will be subject to the
accuracy, as of the date hereof and as of the Closing Date, of the
representations and warranties of the Seller herein, to the accuracy of the
written statements of officers of the Seller made pursuant to the provisions of
this Section, to the performance by the Seller of its obligations hereunder and
to the following additional conditions precedent:

(a)

The Representative shall have received a letter, dated the date hereof, of KPMG
LLP, confirming that such accountants are independent public accountants within
the meaning of the Securities Act and the Rules and Regulations, and
substantially in the form of the drafts to which the Representative has
previously agreed and otherwise in form and substance satisfactory to the
Representative and counsel for the Underwriters (i) regarding certain numerical
information contained in the Prospectus and (ii) relating to certain agreed-upon
procedures.

(b)

The Prospectus shall have been filed with the Commission in accordance with the
Rules and Regulations and Section 5(a) hereof.  On or prior to the Closing Date,
no stop order suspending the effectiveness of the Registration Statement shall
have been issued and no proceedings for that purpose shall have been instituted
or, to the knowledge of the Seller, shall be contemplated by the Commission.

(c)

Subsequent to the execution and delivery of this Underwriting Agreement, there
shall not have occurred (i) a stop order suspending the effectiveness of the
Registration Statement or a proceeding for that purpose by the Commission, (ii)
an adverse change in the condition, financial or otherwise, in the earnings,
affairs, regulatory situation or business prospects of an Originator, WFFA or
the Transferor reasonably determined by the Representative to be material, (iii)
any downgrading in the rating of any debt securities of the Transferor or any of
its affiliates, if any, by any “nationally recognized statistical rating
organization” (as defined for purposes of Rule 436(g) under the Securities Act),
or any public announcement that any such organization has under surveillance or
review its rating of any such debt securities (other than an announcement with
positive implications of a possible upgrading, and no implication of a possible
downgrading, of such rating), (iv) any suspension or limitation of trading in
securities generally on the New York Stock Exchange or any setting of minimum
prices for trading on such exchange, or any suspension of trading of any
securities of the Transferor or any of its affiliates on any exchange or in the
over-the-counter market or a suspension or material limitation in trading in
securities substantially similar to the Notes; (v) a material disruption in
securities settlement or clearance services in the United States; (vi) a general
moratorium on commercial banking activities in New York declared by either
Federal or New York State authorities; or (vii) the engagement by the United
States in hostilities, or the escalation of such hostilities, or any calamity or
crisis, if the effect of any such event specified in this clause (vii) in the
reasonable judgment of the Representative makes it impracticable or inadvisable
to proceed with the public offering or the delivery of the Securities on the
terms and in the manner contemplated in the Registration Statement and the
Prospectus Supplement, as amended as of the date hereof.

(d)

On the Closing Date, each of the Basic Documents and the Securities shall have
been duly authorized, executed and delivered by the parties thereto, shall be in
full force and effect and no default shall exist thereunder, and the Owner
Trustee shall have received a fully executed copy thereof or, with respect to
the Notes, a conformed copy thereof.  The Basic Documents and the Securities
shall be substantially in the forms heretofore provided to the Underwriters.

(e)

The Representative shall have received the opinion or opinions of in-house
counsel to the Originators, the Master Servicer, the Subservicer, the
Administrator and the Transferor and/or such other counsel acceptable to the
Representative and counsel for the Underwriters, dated the Closing Date,
satisfactory in form and substance to the Representative and counsel for the
Underwriters, to the effect that:

(i)

Each of the Originators, the Master Servicer, the Subservicer and the
Administrator has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the state of its incorporation,
with full corporate power and authority to own its properties and conduct its
business as described in the Prospectus and each of the Originators, the Master
Servicer, the Subservicer and the Administrator is duly qualified to transact
business and is in good standing in each jurisdiction in which its failure to
qualify would have a material adverse effect upon the business or the ownership
of its property.

(ii)

Each of the Originators, the Master Servicer, the Subservicer, the Administrator
and the Transferor has the power and authority to execute and deliver and
perform its obligations under each Basic Document to which it is a party.

(iii)

Each Basic Document to which the Originators, the Master Servicer, the
Subservicer, the Administrator and/or the Transferor is a party has been duly
authorized, executed and delivered by the Originators, the Master Servicer, the
Subservicer, the Administrator or the Transferor, as applicable.

(iv)

The execution, delivery and performance of the Basic Documents to which the
Originators, the Master Servicer, the Subservicer, the Administrator and the
Transferor is a party will not conflict with or result in a breach of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any of the properties or
assets of the Originators, the Master Servicer, the Subservicer, the
Administrator or the Transferor, as applicable, pursuant to the terms of its
certificate of incorporation or certificate of limited liability company, as
applicable, or its by-laws or limited liability company agreement, as
applicable, any statute, any rule, regulation or order of any governmental
agency or body or any court having jurisdiction over the Originators, the Master
Servicer, the Subservicer, the Administrator and the Transferor or any of its
respective properties or any material agreement or instrument known to such
counsel after due investigation, to which the Originators, the Master Servicer,
the Subservicer, the Administrator or the Transferor is a party or by which the
Originators, the Master Servicer, the Subservicer, the Administrator and the
Transferor or any of its respective properties are bound.

(v)

To the best of such counsel’s knowledge, there are no legal or governmental
proceedings pending to which any of the Originators, the Master Servicer, the
Subservicer, the Administrator or the Transferor is a party or of which any
property of the Originators, the Master Servicer, the Subservicer, the
Administrator or the Transferor is the subject, and no such proceedings are
known to the undersigned to be threatened or contemplated by governmental
authorities or threatened by others (A) asserting the invalidity of all or any
part of any Basic Document or (B) that could materially adversely affect the
ability of any of the Originators, the Master Servicer, the Subservicer, the
Administrator and the Transferor to perform its respective obligations under any
of the Basic Documents to which it is a party.

(vi)

To the best of such counsel’s knowledge, there are no material legal or
governmental proceedings pending or threatened against the Originators, the
Master Servicer, the Subservicer, the Administrator or the Transferor other than
those disclosed in Prospectus.

Such opinion may contain such assumptions, qualifications and limitations as are
customary in opinions of this type and are reasonably acceptable to the
Underwriter.

(f)

The Representative shall have received the opinion or opinions of Mayer, Brown,
Rowe & Maw LLP, counsel to the Master Servicer, the Subservicer, the
Administrator and the Transferor, dated the Closing Date, with respect to
certain corporate matters satisfactory in form and substance to the
Representative and counsel for the Underwriters, to the effect that:

(i)

The Transferor has been duly organized and is validly existing as a limited
liability company and in good standing under the laws of the State of Delaware.
with full limited liability company power and authority to own its properties
and conduct its business as described in the Prospectus and the Transferor is
duly qualified to transact business and is in good standing in each jurisdiction
in which its failure to qualify would have a material adverse effect upon the
business or the ownership of its property.

(ii)

Each Basic Document (other than the Trust Agreement) to which it is a party,
when executed and delivered, a valid and binding obligation of each of the
Originators, the Master Servicer, the Subservicer, the Administrator and the
Transferor, enforceable against each such party in accordance with its terms,
except as enforceability thereof may be limited by (A) the effect of bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, (B) general principles of equity
regardless of whether such enforceability is considered in a proceeding at law
or in equity and (C) with respect to rights or indemnity thereunder, limitations
of public policy under applicable securities laws.

(iii)

The execution and delivery by each of the Originators, the Master Servicer, the
Subservicer, the Administrator and the Transferor of the Basic Documents to
which it is a party, the consummation of the transactions contemplated thereby
and compliance with any of the provisions thereof by each of the Originators,
the Master Servicer, the Subservicer, the Administrator and the Transferor will
not violate (A) any of the terms, conditions or provisions of its respective
certificate of incorporation or certificate of formation, as applicable, or its
respective by-laws or limited liability company operating agreement, as
applicable, each as amended, (B) any federal or State of New York statute, rule
or regulation applicable to the Originators, the Master Servicer, the
Subservicer, the Administrator or the Transferor or the Delaware Limited
Liability Company Act (other than federal and state securities or blue sky laws,
as to which such counsel need not express any opinion), in the case of the
Transferor, or (C) any judgment, written injunction, decree, order or ruling of
any court or governmental authority binding on the Originators, the Master
Servicer, the Subservicer, the Administrator or the Transferor of which such
counsel has knowledge.

(iv)

To such counsel’s knowledge, the execution, delivery and performance by each of
the Originators, the Master Servicer, the Subservicer, the Administrator and the
Transferor of the Basic Documents to which it is a party will not violate or
result in a material breach of any of the terms of or constitute a material
default under or (except as contemplated in the Basic Documents) result in the
creation of any lien, charge or encumbrance on any property or assets of each of
the Originators, the Master Servicer, the Subservicer, the Administrator and the
Transferor, pursuant to the terms of any indenture, mortgage, deed of trust or
other material agreement.

(v)

No consent or approval of, notice to, filing with, or other action by any New
York or federal governmental entity is required for the execution and delivery
by each of the Originators, the Master Servicer, the Subservicer, the
Administrator or the Transferor of the Basic Documents to which it is a party or
the consummation by each of the Originators, the Master Servicer, the
Subservicer, the Administrator or the Transferor of the transactions
contemplated thereby where the failure to make or obtain such consent or
approval of, notice to, filing with, or other action by, or take such action
would reasonably be expected to have a material adverse effect on the ability of
such entity to perform its obligations under the Basic Documents, except for (A)
the filing of UCC financing statements, (B) filings and other actions required
pursuant to state securities or blue sky laws (as to which such counsel need not
express any opinion), and (C) those that have already been obtained, made or
taken.

(vi)

The Transfer Agreement is effective to create a valid security interest (as
defined in Section 1-201(37) of the New York Uniform Commercial Code (the
“NYUCC”)) in the Receivables in favor of WFFA.

(vii)

The Sale Agreement is effective to create a valid security interest (as defined
in Section 1-201(37) of the NYUCC) in the Receivables in favor of the
Transferor.

(viii)

The Purchase Agreement is effective to create a valid security interest (as
defined in Section 1-201(37) of the NYUCC) in the Receivables in favor of the
Seller.

(ix)

The filing of the financing statements in the applicable filing offices, which
shall be referred to in the actual opinion, will be effective to perfect the
security interest of each transferee described in paragraphs (vi), (vii), and
(viii) above in the Receivables and the related collateral in which a security
interest can be perfected by the filing of the related financing statement.
 Such security interest in favor of each transferee will be prior to any
security interest in any Receivables and the related collateral (other than
collateral consisting of investment property) in favor of any other creditor of
the Trust.

Such counsel shall state that they have participated in the preparation of the
Prospectus, and that no facts have come to their attention which cause them to
believe that the Prospectus, as of the date of this Underwriting Agreement, and
any amendment or supplement thereto, as of its date when it became effective,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or that the Prospectus on its date contained or on the Closing
Date contains, any untrue statement of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that such counsel need not express any view
with respect to the financial, statistical or computational material included in
or incorporated by reference into the Registration Statement relating to the
Notes, the Prospectus or any amendment or supplement thereto.

(g)

The Representative shall have received an opinion addressed to it of Mayer,
Brown, Rowe & Maw LLP, in its capacity as counsel to the Originators, WFFA and
the Transferor, dated the Closing Date, with respect to the creation of (A) a
“true sale” with respect to the transfer of the Receivables from the Originators
to WFFA, (B) a “true sale” with respect to the transfer of the Receivables from
WFFA to the Transferor and (C) a “true sale” or a valid and binding security
interest in the transfer of the Receivables from the Transferor to the Seller.
 Such opinions shall be limited to the laws of the State of New York and United
States federal law.

(h)

The Representative shall have received the opinions of McKee Nelson LLP, dated
the Closing Date, satisfactory in form and substance to the Representative, to
the effect that:

(i)

The Seller is validly existing and in good standing under the laws of the State
of Delaware.

(ii)

The Basic Documents to which the Seller is a party have been duly authorized,
executed and delivered by the Seller.

(iii)

Each Basic Document (other than the Trust Agreement) to which it is a party is,
when executed and delivered, a valid and binding obligation of the Seller,
enforceable against each such party in accordance with its terms, except as
enforceability thereof may be limited by (A) the effect of bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, (B) general principles of equity
regardless of whether such enforceability is considered in a proceeding at law
or in equity and (C) with respect to rights or indemnity thereunder, limitations
of public policy under applicable securities laws.

(iv)

When the Notes have been validly executed, authenticated and delivered in
accordance with the provisions of the Indenture and delivered to and paid for by
the Underwriters pursuant to this Underwriting Agreement, the Notes will
constitute valid and binding obligations of the Trust enforceable in accordance
with their terms and entitled to the benefits of the Indenture, except that
enforceability thereof may be subject to (A) the effect of bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally and (B) general principles of
equity regardless of whether such enforceability is considered in a proceeding
at law or in equity.

(v)

The execution, delivery and performance by the Seller of the Basic Documents to
which it is a party, will not (A) violate any provision of the Seller’s
certificate of incorporation, (B) conflict with, result in a breach of or
constitute a default under the terms of any material agreement to which the
Seller is a party, (C) violate any law, rule or regulation known to us
applicable to the Seller, or (D) violate any order or decree known to us of any
federal or state court or other governmental body or arbitrator having
jurisdiction over the Seller.

(vi)

To such counsel’s knowledge, there is no pending or threatened action, suit or
proceeding before any court or governmental agency, authority or body or any
arbitrator involving the Seller or relating to the transactions contemplated by
the Basic Documents which, if adversely determined, would have a material
adverse affect on the Seller’s ability to perform its duties and obligations
under the Basic Documents.

(vii)

The Indenture has been duly qualified under the Trust Indenture Act.

(viii)

The Registration Statement is effective under the Securities Act and, to the
best of such counsel’s knowledge and information, no stop order suspending the
effectiveness of the Registration Statement has been issued under the Securities
Act and no proceedings therefor have been initiated or threatened by the
Commission.

(ix)

Neither the Trust nor the Seller is an “investment company” or under the
“control” of an “investment company” as such terms are defined in the Investment
Company Act of 1940, as amended (the “Investment Company Act”) and neither the
Trust nor the Seller is required to register under the Investment Company Act.

(x)

The Trust Agreement is not required to be qualified under the Trust Indenture
Act.

(xi)

The Class A-1 Notes are “eligible securities” within the meaning of Rule 2a-7 of
the Investment Company Act.

(xii)

The statements in the Base Prospectus, set forth under the captions “Description
of the Notes” and “Description of the Transfer and Servicing Agreements,” as
modified by the statements in the Prospectus Supplement set forth under the
captions “Description of the Notes,” “Description of the Sale and Servicing
Agreement” and “The Indenture,” to the extent such statements purport to
summarize certain provisions of the Notes or of the Basic Documents, are fair
and accurate in all material respects.

(xiii)

The statements in the Prospectus Supplement under the captions “Summary of Terms
of the Notes—ERISA Considerations,” and “ERISA Considerations,” and in the Base
Prospectus under the headings “ERISA Considerations,” to the extent that they
constitute matters of federal or New York law, or federal or New York legal
conclusions, provide a fair and accurate summary of such law or conclusions.

(xiv)

No consent, authorization or approval or other action by, and no notice or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Seller of the Basic Documents to
which each is a party, or any other document or instrument to be delivered
thereunder.

(xv)

The Prospectus and the Registration Statement (except the financial statements
and other financial, numerical, quantitative and statistical information
contained or incorporated by reference therein, as to which such counsel need
not express any view) comply as to form in all material respects with the
requirements of the Securities Act and the rules and regulations promulgated
thereunder.

(xvi)

The Sale and Servicing Agreement is effective to create a valid security
interest (as defined in Section 1-201(37) of the NYUCC) in the Receivables in
favor of the Trust.

(xvii)

The Indenture is effective to create a valid security interest (as defined in
Section 1-201(37) of the NYUCC) in the Receivables in favor of the Indenture
Trustee.

(xviii)

The filing of the financing statements in the applicable filing offices will be
effective to perfect the security interest of each transferee in the Receivables
and the related collateral in which a security interest can be perfected by the
filing of the related financing statement.  Such security interest in favor of
each transferee will be prior to any security interest in any Receivables and
the related collateral (other than collateral consisting of investment property)
in favor of any other creditor of the Trust.

Such counsel shall state that they have participated in the preparation of the
Prospectus, and that no facts have come to their attention which cause them to
believe that the Prospectus, as of the date of this Underwriting Agreement, and
any amendment or supplement thereto, as of its date when it became effective,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or that the Prospectus on its date contained or on the Closing
Date contains, any untrue statement of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that such counsel need not express any view
with respect to the financial, statistical or computational material included in
or incorporated by reference into the Registration Statement relating to the
Notes, the Prospectus or any amendment or supplement thereto.

Such opinion may contain such assumptions, qualifications and limitations as are
customary in opinions of this type and are reasonably acceptable to the
Underwriter.  In rendering such opinion, such counsel may state that they
express no opinion as to the laws of any jurisdiction other than the federal law
of the United States of America, the laws of the State of New York and the laws
of the State of Delaware.

(i)

The Representative shall have received an opinion addressed to it of McKee
Nelson LLP, in its capacity as counsel to the Seller, dated the Closing Date,
with respect to the creation of a “true sale” or a valid and binding security
interest in the transfer of Receivables from the Seller to the Trust.  Such
opinions shall be limited to the laws of the State of New York and United States
federal law.

(j)

The Representative shall have received an opinion of McKee Nelson LLP, special
tax counsel for the Seller and the Trust, subject to customary qualifications,
assumptions, limitations and exceptions, dated the Closing Date, in form and
substance reasonably satisfactory to the Representative, that (i) the Notes will
be characterized as debt for Federal income tax purposes; (ii) the Trust will
not be classified as an association, or publicly traded partnership, taxable as
a corporation for Federal income tax purposes; and (iii) the statements in the
Prospectus under “Material Federal Income Tax Consequences” and in the
Prospectus Supplement under “Material United States Federal Income Tax
Consequences” insofar as such statements constitute a summary of the U.S. legal
matters or documents referred to therein, fairly present such legal matters or
documents.

(k)

The Representative shall have received an opinion of Thacher Proffitt & Wood
LLP, counsel to the Indenture Trustee, dated the Closing Date and satisfactory
in form and substance to the Representative and counsel for the Underwriters, to
the effect that:

(i)

The Indenture Trustee has been duly organized and is validly existing under the
laws of the United States.

(ii)

The Indenture Trustee has the requisite power and authority to execute, deliver
and perform its obligations under the Indenture and has taken all necessary
action to authorize the execution, delivery and performance by it of the
Indenture.

(iii)

The Indenture has been duly executed and delivered by the Indenture Trustee and
constitutes a legal, valid and binding obligation of the Indenture Trustee,
enforceable against the Indenture Trustee in accordance with its respective
terms, except that such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other similar laws affecting the enforcement of
creditors’ rights generally, and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

(iv)

The Notes have been duly authenticated by the Indenture Trustee in accordance
with the terms of the Indenture.

Such opinion may contain such assumptions, qualifications and limitations as are
customary in opinions of this type and are reasonably acceptable to counsel to
the Representative.  In rendering such opinion, such counsel may state that they
express no opinion as to the laws of any jurisdiction other than the federal law
of the United States of America and the laws of the State of New York.

(l)

The Representative shall have received an opinion of Richards, Layton & Finger,
P.A., counsel to the Owner Trustee, dated the Closing Date and satisfactory in
form and substance to the Representative and counsel for the Representative, to
the effect that:

(i)

The Owner Trustee is a duly organized banking corporation and validly existing
and in good standing under the laws of the State of Delaware.

(ii)

The Owner Trustee has the requisite trust power to accept the office of owner
trustee under the Trust Agreement and to enter into and perform its obligations
under the Basic Documents to which it is a party.

(iii)

The execution and delivery of the Basic Documents to which it is a party, and
the performance by the Owner Trustee of its obligations under the Basic
Documents to which it is a party have been duly authorized by all necessary
action of the Owner Trustee and each has been duly executed and delivered by the
Owner Trustee.

(iv)

The Basic Documents to which it is a party constitutes the valid and binding
obligations of the Owner Trustee enforceable against the Owner Trustee in
accordance with its terms.

(v)

The execution and delivery by the Owner Trustee of the Basic Documents to which
it is a party do not require any consent, approval or authorization of, or any
registration or filing with, any applicable governmental authority.

(vi)

Each of the Notes and Certificates has been duly executed and delivered by the
Owner Trustee, on behalf of the Trust.

(vii)

Neither the consummation by the Owner Trustee of the transactions contemplated
in the Sale and Servicing Agreement, the Indenture or the Trust Agreement nor
the fulfillment of the terms thereof by the Owner Trustee will conflict with,
result in a breach or violation of, or constitute a default under any law of the
United States of America or the State of Delaware governing its banking or trust
powers or the articles of association, by-laws or other organizational documents
of the Owner Trustee.

(viii)

No approval, authorization or other action by, or filing with, any governmental
authority of the United States of America or the State of Delaware having
jurisdiction over the banking or trust powers of the Owner Trustee is required
in connection with the execution and delivery by the Owner Trustee of the Basic
Documents to which it is a party.

Such opinion may contain such assumptions, qualifications and limitations as are
customary in opinions of this type and are reasonably acceptable to counsel to
the Representative.  In rendering such opinion, such counsel may state that they
express no opinion as to the laws of any jurisdiction other than the federal law
of the United States of America and the laws of the State of Delaware.

(m)

The Representative shall have received an opinion of Richards, Layton & Finger,
P.A., special Delaware counsel to the Trust, dated the Closing Date and
satisfactory in form and substance to the Representative and counsel for the
Underwriters, to the effect that:

(i)

The Trust Agreement constitutes the valid and binding obligation of the Owner
Trustee and the Seller enforceable against the Owner Trustee and the Seller in
accordance with its terms subject to (i) applicable bankruptcy, insolvency,
moratorium, receivership, reorganization, fraudulent conveyance and similar laws
relating to and affecting the rights and remedies of creditors generally, and
(ii) principles of equity (regardless of whether considered and applied in a
proceeding in equity or at law).

(ii)

The Certificate of Trust has been duly filed with the Secretary of State.  The
Trust has been duly formed and is validly existing as a statutory trust under
the Delaware Statutory Trust Act (the “Statutory Trust Act”).  The Trust has the
power and authority under the Trust Agreement and the Statutory Trust Act to
execute and deliver the Indenture and the Sale and Servicing Agreement, to issue
the Notes and the Certificates and to pledge the Trust Estate to the Indenture
Trustee as security for the Notes.

(iii)

Assuming that the Certificates have been duly executed and issued by the Trust
and duly authenticated by the Owner Trustee in accordance with the Trust
Agreement and delivered to and paid for pursuant to the Underwriting Agreement,
the Certificates have been validly issued and are entitled to the benefits of
the Trust Agreement.

(iv)

To the extent that Article 9 of the Uniform Commercial Code as in effect in the
State of Delaware (the “Delaware UCC”) is applicable (without regard to
conflicts of laws principles), and assuming that the security interest created
by each of the Sale and Servicing Agreement and the Indenture in the Receivables
has been duly created and has attached, upon the filing of UCC-1 financing
statements with the Secretary of State of the State of Delaware the Trust will
have a perfected security interest in the transfer of Receivables pursuant to
the Sale and Servicing Agreement and the proceeds thereof, and the Indenture
Trustee will have a perfected security interest in such Receivables and the
proceeds thereof.

(v)

No re-filing or other action is necessary under the Delaware UCC in order to
maintain the perfection of such security interests except for the filing of
continuation statements at five year intervals.

(vi)

Under § 3805(b) of the Statutory Trust Act, no creditor of any Certificateholder
shall have any right to obtain possession of, or otherwise exercise legal or
equitable remedies with respect to, the property of the Trust except in
accordance with the terms of the Trust Agreement.

(vii)

Under § 3805(c) of the Statutory Trust Act, and assuming that the Sale and
Servicing Agreement conveys good title to the Receivables to the Trust as a true
sale and not as a security arrangement, the Trust rather than the
Certificateholders is the owner of the Receivables.

(viii)

The execution and delivery by the Owner Trustee of the Trust Agreement and, on
behalf of the Trust, the Indenture and the Sale and Servicing Agreement do not
require any consent, approval or authorization of, or any registration or filing
with, any governmental authority of the State of Delaware, except for the filing
of the Certificate of Trust with the Secretary of State.

(ix)

Neither the consummation by the Owner Trustee of the transactions contemplated
in the Trust Agreement or, on behalf of the Trust, the transactions contemplated
in the Indenture and the Sale and Servicing Agreement nor the fulfillment of the
terms thereof by the Owner Trustee will conflict with or result in a breach or
violation of any law of the State of Delaware.

Such opinion may contain such assumptions, qualifications and limitations as are
customary in opinions of this type and are reasonably acceptable to the
Underwriter.  In rendering such opinion, such counsel may state that they
express no opinion as to the laws of any jurisdiction other than the federal law
of the United States of America and the laws of the State of Delaware.

(n)

The Representative shall have received copies of each opinion of counsel
delivered to the Rating Agencies, together with a letter addressed to the
Representative, dated the Closing Date, to the effect that the Representative
may rely on each such opinion to the same extent as though such opinion was
addressed to each as of its date.

(o)

The Representative shall have received a certificate dated the Closing Date of
WFFA, executed by any two of the Chairman of the Board, the President, any
Executive Vice President, Senior Vice President or Vice President, the
Treasurer, any Assistant Treasurer, the Secretary, the principal financial
officer or the principal accounting officer of WFFA, in which such officers
shall state that, (i) the representations and warranties of WFFA contained in
the Basic Documents to which it is a party are true and correct, (ii) that the
WFFA has complied with all agreements and satisfied all conditions on its part
to be performed or satisfied under such agreements at or prior to the Closing
Date, and (iii) since March 31, 2005, except as may be disclosed in the
Prospectus or in such certificate, no material adverse change, or any
development involving a prospective material adverse change, in or affecting
particularly the business or properties of WFFA has occurred.

(p)

The Representative shall have received a certificate dated the Closing Date of
the Seller, executed by any two of the Chairman of the Board, the President, any
Executive Vice President, Senior Vice President or Vice President, the
Treasurer, any Assistant Treasurer, the Secretary, the principal financial
officer or the principal accounting officer of the Seller, in which such officer
shall state that, (i) the representations and warranties of the Seller contained
in this Underwriting Agreement and the Basic Documents to which it is a party
are true and correct, (ii) that the Seller has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied under such
agreements at or prior to the Closing Date, and (iii) since March 31, 2005,
except as may be disclosed in the Prospectus or in such certificate, no material
adverse change, or any development involving a prospective material adverse
change, in or affecting particularly the business or properties of the Seller
has occurred.

(q)

The Representative shall have received a certificate dated the Closing Date of
the WFF, executed by any two of the Chairman of the Board, the President, any
Executive Vice President, Senior Vice President or Vice President, the
Treasurer, any Assistant Treasurer, the Secretary, the principal financial
officer or the principal accounting officer of the WFF in which such officer
shall state that (i) the representations and warranties of the WFF contained in
the Basic Documents to which it is a party are true and correct, (ii) that the
WFF has complied with all agreements and satisfied all conditions on its part to
be performed or satisfied under such agreements at or prior to the Closing Date
and (iii) since December 31, 2003, except as may be disclosed in the Prospectus
or in such certificate, no material adverse change, or any development involving
a prospective material adverse change, in or affecting particularly the business
or properties of the WFF has occurred.

(r)

The Class A-1 Notes shall be rated “A-1+” by Standard & Poor’s, “F1+” by Fitch
and “P-1” by Moody’s, and the Class A-2 Notes, the Class A-3 Notes and the Class
A-4 Notes shall each be rated “AAA” by Standard & Poor’s and Fitch and “Aaa” by
Moody’s, and neither corporation shall have placed the Notes under surveillance
or review with possible negative implications.

(s)

The Seller will provide or cause to be provided to the Representative such
conformed copies of such of the foregoing opinions, certificates, letters and
documents as the Representative shall reasonably request.

7.

INDEMNIFICATION AND CONTRIBUTION.

(a)

The Seller agrees to indemnify and hold harmless each Underwriter and each
person, if any, who controls any Underwriter within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, against any and all
losses, claims, damages or liabilities, joint or several, to which that
Underwriter or such controlling person may become subject under the Securities
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon:

(i)

any untrue statement or alleged untrue statement of any material fact contained
in the Registration Statement or any amendment thereto, the Base Prospectus, any
preliminary prospectus or the Prospectus Supplement or any amendment or
supplement thereto, or

(ii)

the omission or alleged omission to state in the Registration Statement or any
amendment thereto, the Base Prospectus, any preliminary prospectus or the
Prospectus Supplement or any amendment or supplement thereto a material fact
required to be stated therein or necessary to make the statements therein not
misleading,

and will reimburse, as incurred, each Underwriter and each such controlling
person for any legal or other costs or expenses reasonably incurred by that
Underwriter or such controlling person in connection with investigating,
defending against or appearing as a third-party witness in connection with any
such loss, claim, damage, liability or action; provided, however, that the
Seller will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon (i) any untrue
statement or alleged untrue statement or omission or alleged omission made in
the Registration Statement or any amendment thereto, the Base Prospectus, any
preliminary prospectus, the Prospectus Supplement or any amendment or supplement
thereto in reliance upon and in conformity with written information furnished to
the Seller by the Underwriters through the Underwriters specifically for use
therein and (ii) the failure of the Underwriters to send or give to any
purchaser, at or prior to the written confirmation of the sale of Notes to such
person, a copy of any amended or supplemented Base Prospectus or Prospectus
Supplement under circumstances where the Seller has furnished copies of such an
amended or supplemented Base Prospectus or Prospectus Supplement to the
Underwriters in a reasonable amount of time in advance of the purchase of Notes
that were the subject of loss, claim, damage or liability and the untrue
statement or omission of material fact contained in the prior Base Prospectus or
Prospectus Supplement was corrected in the Base Prospectus or Prospectus
Supplement, as so amended or supplemented.  The written information furnished by
the Underwriters to the Seller consists solely of the information set forth in
the table following the third paragraph of text, and the fourth, fifth, sixth
and seventh paragraphs of text under the heading “Underwriting” in the
Prospectus Supplement (the “Underwriters’ Information”).  The indemnity provided
for in this Section 7 shall be in addition to any liability which the Seller may
otherwise have.  The Seller will not, without the prior written consent of the
Underwriters, settle or compromise or consent to the entry of any judgment in
any pending or threatened claim, action, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not that Underwriter or any
person who controls such Underwriter is a party to such claim, action, suit or
proceeding), unless such settlement, compromise or consent (i) includes an
unconditional release of such Underwriter and such controlling persons from all
liability arising out of such claim, action, suit or proceeding and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act, by or on behalf of any indemnified party.

(b)

Each Underwriter, severally and not jointly, shall indemnify and hold harmless
the Seller, each of its directors, each of its officers who signed the
Registration Statement and each person, if any, who controls the Seller within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act against any losses, claims, damages or liabilities to which the Seller or
any such director, officer or controlling person may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon (i)
any untrue statement or alleged untrue statement of any material fact contained
in the Registration Statement or any amendment thereto, the Base Prospectus, any
preliminary prospectus or the Prospectus Supplement or any amendment or
supplement thereto or (ii) the omission or the alleged omission to state in the
Registration Statement or any amendment thereto, the Base Prospectus any
preliminary prospectus or the Prospectus Supplement or any amendment or
supplement thereto a material fact required to be stated therein or necessary to
make the statements therein not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
the Underwriters’ Information, and, subject to the limitation set forth
immediately preceding this clause, will reimburse, as incurred, any legal or
other expenses reasonably incurred by the Seller or any such director, officer
or controlling person in connection with investigating, defending against or
appearing as a third-party witness in connection with any such loss, claim,
damage, liability or any action in respect thereof.  The remedies provided for
in this Section 7 are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any indemnified party at law or in equity.

(c)

In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to paragraph (a) or (b) of this Section 7, such person (for purposes of
this paragraph (c), the “indemnified party”) shall, promptly after receipt by
such party of notice of the commencement of such action, notify the person
against whom such indemnity may be sought (for purposes of this paragraph (c),
the “indemnifying party”), but the omission so to notify the indemnifying party
will not relieve it from any liability which it may have to any indemnified
party otherwise than under this Section 7.  In case any such action is brought
against any indemnified party, and it notifies the indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel
satisfactory to such indemnified party; provided, however, that if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be one or more legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party, the indemnifying party shall not have the right to
direct the defense of such action on behalf of such indemnified party or parties
and such indemnified party or parties shall have the right to select separate
counsel to defend such action on behalf of such indemnified party or parties.
 After notice from the indemnifying party to such indemnified party of its
election so to assume the defense of any such action and approval by such
indemnified party of counsel appointed to defend such action, the indemnifying
party will not be liable to such indemnified party under this Section 7 for any
legal or other expenses, other than reasonable costs of investigation,
subsequently incurred by such indemnified party in connection with the defense
thereof, unless (i) the indemnified party shall have employed separate counsel
in accordance with the proviso to the next preceding sentence (it being
understood, however, that in connection with such action the indemnifying party
shall not be liable for the expenses of more than one separate counsel (in
addition to local counsel) in any one action or separate but substantially
similar actions in the same jurisdiction arising out of the same general
allegations or circumstances, designated in writing by the Underwriters in the
case of paragraph (a) of this Section 7, representing the indemnified parties
under such paragraph (a) who are parties to such action or actions), or (ii) the
indemnifying party does not promptly retain counsel satisfactory to the
indemnified party, or (iii) the indemnifying party has authorized the employment
of counsel for the indemnified party at the expense of the indemnifying party.
 All fees and expenses reimbursed pursuant to this paragraph (c) shall be
reimbursed as they are incurred.  After such notice from the indemnifying party
to such indemnified party, the indemnifying party will not be liable for the
costs and expenses of any settlement of such action effected by such indemnified
party without the consent of the indemnifying party.

(d)

In circumstances in which the indemnity agreement provided for in the preceding
paragraphs of this Section 7 is unavailable or insufficient, for any reason, to
hold harmless an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof), each indemnifying party, in order
to provide for just and equitable contribution, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect (i) the relative benefits received by the indemnifying
party or parties on the one hand and the indemnified party on the other from the
offering of the Notes or (ii) if the allocation provided by the foregoing clause
(i) is not permitted by applicable law, not only such relative benefits but also
the relative fault of the indemnifying party or parties on the one hand and the
indemnified party on the other in connection with the statements or omissions or
alleged statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations.  The relative benefits received by the Seller on the
one hand and the Underwriters on the other shall be deemed to be in the same
proportion as the total proceeds from such offering (before deducting expenses)
received by the Seller bear to the total underwriting discounts and commissions
received by the Underwriters (the “Spread”).  The relative fault of the parties
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Seller or the
Underwriters, the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission, and any other
equitable considerations appropriate in the circumstances.  The Seller and the
Underwriters agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to above in this paragraph (d).  Notwithstanding any
other provision of this paragraph (d), no Underwriter shall be obligated to make
contributions hereunder that in the aggregate exceed the Spread with respect to
the Securities purchased by such Underwriter under this Underwriting Agreement,
less the aggregate amount of any damages that such Underwriter has otherwise
been required to pay in respect of the same or any substantially similar claim,
and no person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.  For purposes of
this paragraph (d), each person, if any, who controls the Underwriters within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act shall have the same rights to contribution as the Underwriters, and each
director of the Seller, each officer of the Seller who signed the Registration
Statement and each person, if any, who controls the Seller within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, shall have
the same rights to contribution as the Seller.

8.

DEFAULTING UNDERWRITERS

(a)

If any one or more of the Underwriters shall fail to purchase and pay for any of
the Notes agreed to be purchased by such Underwriter hereunder on the Closing
Date, and such failure constitutes a default in the performance of its or their
obligations under this Underwriting Agreement, the Representative may make
arrangements for the purchase of such Notes by other persons satisfactory to the
Seller, the Seller and the Representative, including any of the Underwriters,
but if no such arrangements are made by the Closing Date, then each remaining
non-defaulting Underwriter shall be severally obligated to purchase the Notes
which the defaulting Underwriter or Underwriters agreed but failed to purchase
on the Closing Date in the respective proportions which the principal amount of
Notes set forth opposite the name of each remaining non-defaulting Underwriter
in Schedule 1 hereto bears to the aggregate principal amount of Notes set forth
opposite the names of all the remaining non-defaulting Underwriters in Schedule
1 hereto; provided, however, that the remaining non-defaulting Underwriters
shall not be obligated to purchase any of the Notes on the Closing Date if the
aggregate principal amount of Notes which the defaulting Underwriter or
Underwriters agreed but failed to purchase on such date exceeds one-eleventh of
the aggregate principal amount of the Notes to be purchased on the Closing Date,
and any remaining non-defaulting Underwriter shall not be obligated to purchase
in total more than 110% of the principal amount of the Notes which it agreed to
purchase on the Closing Date pursuant to the terms of Section 3.  If the
foregoing maximums are exceeded and the remaining Underwriters or other
Underwriters satisfactory to the Representative, the Seller does not elect to
purchase the Notes which the defaulting Underwriter or Underwriters agreed but
failed to purchase, this Underwriting Agreement shall terminate without
liability on the part of any non-defaulting Underwriter, the Seller, except that
the Seller will continue to be liable for the payment of expenses to the extent
set forth in Sections 5(k) and 9 and except that the provisions of Section7
shall not terminate and shall remain in effect.  As used in this Underwriting
Agreement, the term “Underwriter” includes, for all purposes of this
Underwriting Agreement unless the context otherwise requires, any party not
listed in Schedule 1 hereto who, pursuant to this Section 8, purchases Notes
which a defaulting Underwriter agreed but failed to purchase.

(b)

Nothing contained herein shall relieve a defaulting Underwriter of any liability
it may have for damages caused by its default.  If other underwriters are
obligated or agree to purchase the Notes of a defaulting Underwriter, either the
Representative, the Seller may postpone the Closing Date for up to seven full
business days in order to effect any changes that in the opinion of counsel for
the Seller or counsel for the Underwriters may be necessary in the Registration
Statement, the Prospectus or in any other document or arrangement, and the
Seller agrees to file promptly any amendment or supplement to the Registration
Statement or the Prospectus that effects any such changes.

9.

SURVIVAL OF REPRESENTATIONS AND OBLIGATIONS.  The respective indemnities,
agreements, representations, warranties and other statements of the Seller or
its officers and of the Underwriters set forth in or made pursuant to this
Underwriting Agreement or contained in certificates of officers of the Seller
submitted pursuant hereto shall remain operative and in full force and effect,
regardless of any investigation or statement as to the results thereof, made by
or on behalf of the Underwriters, the Seller or Underwriters, officers or
directors or any controlling person, and will survive delivery of and payment
for the Notes.  If for any reason the purchase of the Notes by the Underwriters
is not consummated, the Seller shall remain responsible for the expenses to be
paid or reimbursed by the Seller pursuant to Section 5(k) and the respective
obligations of the Seller and the Underwriters pursuant to Section 7 shall
remain in effect.  If for any reason the purchase of the Notes by the
Underwriters is not consummated (other than because of a failure to satisfy the
conditions set forth in items (iv), (v), (vi) and (vii) of Section 6(c)), the
Seller will reimburse the Underwriters for all out-of-pocket expenses reasonably
incurred by it in connection with the offering of the Notes.

10.

NOTICES.  Any written request, demand, authorization, direction, notice, consent
or waiver shall be personally delivered or mailed certified mail, return receipt
requested (or in the form of telex or facsimile notice, followed by written
notice as aforesaid) and shall be deemed to have been duly given upon receipt,
if sent to the Representative, when delivered to the Underwriter at 60 Wall
Street, 19th Floor, New York, New York 10005, Attention: Richard Lawrence and if
sent to the Seller when delivered to, Attention: Rob Thomas, Senior Counsel.

11.

SUCCESSORS.  This Underwriting Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and the officers
and directors and controlling persons referred to in Section 7, and no other
person will have any right or obligations hereunder.

12.

COUNTERPARTS.  This Underwriting Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

13.

APPLICABLE LAW.  This Underwriting Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to the
choice of law provisions thereof.

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us one of the counterparts hereof, whereupon it will
become a binding agreement among the Seller and the several Underwriters in
accordance with its terms.

Very truly yours,

ACE SECURITIES CORP.

By: /s/ Douglas K. Johnson

Name:  Douglas K. Johnson

Title:    President

The foregoing Underwriting

Agreement is hereby confirmed

and accepted as of the

date first written above.

DEUTSCHE BANK SECURITIES INC.

By: /s/ Rick Koppenhaver

Name:

Rick Koppenhaver

Title:

Vice President

By: /s/ Jay E. Steiner

Name:

Jay E. Steiner

Title:

Director




Acting on behalf of itself and as the

Representative of the several Underwriters

--------------------------------------------------------------------------------

SCHEDULE I

Underwriters

Initial
Principal
Balance of
Class A-1 Notes

Initial
Principal
Balance of
Class A-2 Notes

Initial
Principal
Balance of
Class A-3 Notes

Initial
Principal
Balance of
Class A-4 Notes

     

Deutsche Bank Securities Inc.




$92,000,000

$124,000,000

$114,000,000

$70,000,000

Citigroup Global Markets Inc.




$92,000,000

$124,000,000

$114,000,000

$70,000,000

J.P. Morgan Securities Inc.




$11,500,000

$15,500,000

$14,250,000

$8,750,000

Merrill Lynch, Pierce, Fenner & Smith Incorporated




$11,500,000

$15,500,000

$14,250,000

$8,750,000

Utendahl Capital Partners, L.P.




$11,500,000

$15,500,000

$14,250,000

$8,750,000

Wells Fargo Brokerage Services, LLC




$11,500,000

$15,500,000

$14,250,000

$8,750,000

Total




$230,000,000

$310,000,000

$285,000,000

$175,000,000

     




--------------------------------------------------------------------------------

SCHEDULE II

Security

Original Principal
Balance $

Initial Public
Offering Price

Proceeds to the Seller

Interest Rate

 













Class A-1 Notes




 $230,000,000

100.00000%

99.85000%

3.39%

Class A-2 Notes




 $310,000,000

99.99539%

99.82039%

3.86%

Class A-3 Notes




 $285,000,000

99.98268%

99.79268%

4.09%

Class A-4 Notes




 $175,000,000

99.97848%

99.73848%

4.28%

 













Total Price to Public:




$ 999,898,687.00 










Total Price to Seller:




$ 998,049,687.00










Underwriting Discounts and Commissions:




$     1,849,000.00











